Filed 12/23/21 In re C.C. CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re C.C. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E076793

          Plaintiff and Respondent,                                      (Super.Ct.Nos. J281680, J281681,
                                                                          J281682 & J281683)
 v.
                                                                         OPINION
 J.W. et al.,

          Defendants and Appellants.



         APPEAL from the Superior Court of San Bernardino County. Christopher B.

Marshall, Judge. Affirmed.

         Jill Smith, under appointment by the Court of Appeal, for Defendant and

Appellant J.W.

         Paul A. Swiller, under appointment by the Court of Appeal, for Defendant and

Appellant E.C.

                                                             1
       Michelle D. Blakemore, County Counsel, and Svetlana Kauper, Deputy County

Counsel, for Plaintiff and Respondent.

       At the 18-month hearing, the juvenile court terminated reunification services to

defendants and appellants, J.W. (father) and E.C. (mother) (collectively parents). On

appeal, mother contends the court erred in denying her request to continue the hearing in

order to provide her additional time to reunify with the children. Father maintains

insufficient evidence supports the court’s finding that there was a substantial risk of

detriment if the children were returned to his custody. Mother joins in father’s

arguments. We affirm.

                 I. FACTUAL AND PROCEDURAL BACKGROUND1

       On May 21, 2019, the social worker received a referral alleging the physical abuse

of G.C. (born Sept. 2010) by father. It was reported that father hit G.C. in public with a

hanger; G.C. sustained a bump on the right side of his forehead. On May 28, 2019, the

social worker made an unannounced visit to G.C.’s school where the office secretary

informed him that the children had not attended school since April 5, 2019, as mother

was “‘running from DV.’”

       The social worker interviewed mother and the children just outside the motel room

where they were now living. Mother said the family was homeless, and she was trying to

find a shelter in which to live. Mother said she had left father due to domestic violence



       1  On the court’s own motion and to compile a coherent narrative, we take judicial
notice of the record in a prior related appeal, which this court dismissed on April 29,
2020. (See In re C.C. et al. (Apr. 29, 2020, E074070); Evid. Code, §§ 452, 459.)
                                              2
issues. She said there had been ongoing issues of domestic violence throughout their

relationship; she said she had to get between father and the children at times.

       J.C. (born Sept. 2007) told mother, who was not present at the time of the incident,

that father had hit G.C. with a hanger. Mother said G.C.’s head was swollen and

bleeding above his right eye. G.C. told mother father “‘hit him upside the head.’”

Mother then left with the children. The social worker interviewed G.C., who had a scar

above his right eye. G.C. reported father had hit him with a metal hanger. He said it

“‘really hurt’” and bled; he said he was scared. G.C. said his mother and siblings had

been living at the motel since the incident.

       M.C. (born Oct. 2012) spontaneously removed his shirt revealing an “x-shaped

scar” on his back. Mother said M.C. had received the scar from a previous physical

discipline from father. J.C. reported she had seen father hit G.C. with a metal hanger.

The maternal grandmother reported that father had hit G.C. in the face and on the

shoulder with a belt and buckle in the past.

       Mother later moved into a domestic violence shelter with the children. Personnel

at the shelter said they were providing support services. Mother had completed the

declaration forms for obtaining a restraining order against father but opted not to file

because she was fearful of having to see father in court. Mother said she thought it might

make father “‘angrier and more vindictive.’”

       Personnel from plaintiff and respondent, San Bernardino County Children and

Family Services (the department), filed juvenile dependency petitions for each of the

children alleging that while in father’s custody, G.C. sustained severe swelling to his

                                               3
right eye, which was nonaccidentally inflicted (A-1);2 that father had engaged in

domestic violence in the presence of the children (B-2); that mother had engaged in

domestic violence in the presence of the children (B-3); and that while in father’s

custody, G.C. had sustained severe swelling to his right eye nonaccidentally inflicted (J-

4).3 On July 12, 2019, the court detained the children in mother’s custody on the

conditions that she would not leave her current domestic violence program, that she

would not allow father to have contact with the children, and that she would follow

through with obtaining the restraining order.4

       In the jurisdiction and disposition report filed July 30, 2019, the social worker

recommended the court sustain the allegations, remove the children from their parents’

custody, and grant them reunification services. J.C. said father hit her on her arm once

with his keychain. She recalled a time when father attempted to hit G.C. with the

keychain because G.C. had punched father in the face; mother interceded and was herself

hit. J.C. said father had slapped G.C. once before.

       J.C. reported that after father hit G.C., mother told father not to hit him again; she

asked father how he would like it if she hit him with the crowbar she kept in her purse.

J.C. reported living in so many places that it was difficult for her to recall them all; the



       2  The allegation in G.C.’s petition alleged father had physically abused G.C. by
striking him with a metal coat hanger, which resulted in a laceration to the child’s
forehead.

       3   The J4 allegation was, of course, not alleged in G.C.’s petition.

       4   Father did not appear at the initial detention hearing.
                                               4
places in which the family had resided included hotels, motels, lots of shelters, the

maternal grandmother’s home, and mother’s friends’ homes. J.C. recalled seeing father

push mother causing them both to fall to the ground, resulting in mother hitting the back

of her head on the wall. J.C. said her parents argued a lot, which scared her.

       G.C. said that mother and the children had left father 18 times, the longest of

which was for one year. He said they once lived with the maternal grandmother while

mother was away for 360 days while trying to find them a home. G.C. said they had

stayed in the Travel Inn at least three times, then another motel, then back with father,

then back to the Travel Inn. G.C. confirmed J.C.’s report about father hitting him with a

keychain. He reported seeing father push and slap mother in the face so hard that she fell

to the ground. He said his parents would get into fistfights. G.C. wanted father to stay

away from him; he did not want any visitation with father.

       Mother denied any physical violence between she and father; she said that father

was mostly just verbally abusive to her. She denied leaving father more than twice. She

denied living in multiple shelters and motels. Mother denied having her parental rights

terminated or any department involvement with her prior child, S.W.; she said that she

had voluntarily given S.W. up for adoption. Mother confirmed the incident with the

keychain.

       Mother had an extensive prior history with the department. As to her previous

child, S.W., that history included an unfounded allegation for medical neglect in

July 2006; inconclusive allegations of general neglect in September 2006; additional

general neglect allegations, which were evaluated out later that same month;

                                             5
substantiated allegations of severe neglect in October 2006; and the termination of her

reunification services and parental rights in September 2009.

       As to the current children, an ambulance took J.C. to the emergency room in

March 2008, resulting in a concurrent case with S.W. Further history included

inconclusive, general neglect and homelessness allegations in May 2009; unfounded

allegations of general neglect and physical abuse in April 2013, when father removed a

cast on G.C.’s arm; allegations of emotional abuse, which were evaluated out when

mother reported verbal abuse by father in front of the children in September 2014;

general neglect allegations that mother and the children were in and out of shelters, which

were evaluated out in September 2015; general neglect, emotional abuse, and severe

neglect allegations in March 2016; general neglect allegations in August 2017, when

mother and the children were in a domestic violence shelter; and unfounded allegations

of general neglect, including homelessness, in October 2017.

       Father had a criminal history, which included battery and assault. The current

case was forwarded to the district attorney’s office for possible charges of felony cruelty

to a child against father.5

       Mother’s proposed case plan included a domestic violence program, general

counseling, life skills training, parenting education, and a psychological evaluation. The

social worker opined: “The department is worried that mother will once again return to

the father as she has countless times before, lose contact with the department, continue


       5 The social worker was unable to interview father for the report, as there was no
response at his home, and he did not return a voicemail.
                                             6
transiency with the children, [and] continue to expose the children to domestic violence

and physical abuse . . . .” On July 30, 2019, a court granted mother’s request for a

temporary restraining order against father with respect to she and the children.

       On August 1, 2019, department personnel filed amended detention reports and

first amended dependency petitions. The amended dependency petitions added additional

possible fathers for the children whom mother had identified in court on July 12, 2019.

However, mother later claimed that father, whom she said she had begun dating in 2003

and living with in 2010, was the father of all the children.

       The first amended dependency petitions also alleged allegations that the parents

failed to protect the children from each other’s conduct, including repeated domestic

violence and intentional physical abuse (B4 and B5). The department now sought to

remove the children from mother’s custody: “Due to the serious concerns regarding

mother’s failure to protect as evidenced by her long-standing history of returning to

father despite the physical abuse to the children and to her . . . it was determined that a

detention warrant would need to be obtained to safeguard the children[] . . . from

continued abuse and neglect.” On August 2, 2019, the court detained the children from

their parents’ custody and ordered no visitation with father due to the restraining order.

       As recounted in an information to the court report filed September 10, 2019, the

social worker was finally able to speak with father. Father denied striking G.C. with a

hanger; father said he had slapped G.C. A supplemental police report was attached to the

social worker’s report and reflected that a sheriff’s deputy observed G.C. to have a one-

inch scratch to the right side of his forehead.

                                              7
       A mediation report dated September 11, 2019, reflected that father submitted on

the A-1 and B-2 allegations in all the petitions, the J-13 allegation in the petitions as to

C.C. and M.C., and the J-9 allegation in the petition as to J.C. Mother submitted on the

B-3 and B-4 allegations in all the petitions. The department agreed to dismiss the B-5

allegations.6 Mother contested disposition. Father agreed to reunification services,

including individual counseling, domestic violence treatment, and anger management and

parenting classes.

       In an October 18, 2019, information to the court report, the social worker observed

that “mother’s behavior during visits indicates that mother is in need of direction in how

to actively parent her children. [The social worker] observed that the children parent the

mother and that mother seems to be at a loss in how to manage as a parent.” Mother

“attends parenting classes, domestic violence classes, individual counseling, and life

skills training classes offered at mother’s current shelter.” Mother “persistently” claimed

that the department was violating the restraining order by giving father supervised

visitation with the children. Department personnel believed that the court issuing the

restraining order had deferred visitation between father and the children to the

dependency court.7




       6 The department also agreed to dismiss the G allegations relating to the other
alleged fathers.

       7 The restraining order reads that the children’s visitation with father would be
“deferred to dependency court proceedings.”
                                               8
       Mother said she had filed for divorce. “[M]other’s history indicates that she has

left and returned to father multiple times before and after the marriage. Mother did not

grasp the safety concern of the substantial probability of her returning to a man she claims

to have domestic violence with and who physically abused her children.” Mother had

completed 12 sessions of counseling, but her counselor reported that she was not

benefiting from counseling. Her counselor reported that “‘mother is convinced that she

has been wronged . . . she sees no need to change . . . mother is not interested in domestic

violence intervention . . . .’” Mother had been participating in goal setting sessions with a

case manager one to two hours weekly (with 18 sessions attended), a bimonthly parenting

education group (8 sessions attended), a bimonthly domestic violence/empowerment

group (4 sessions attended), and a bimonthly life skills education group (4 sessions

attended). Mother completed a domestic violence program on July 15, 2019.

       At the jurisdiction and disposition hearing on October 22, 2019, the court found

father the presumed father of the children, sustained the remaining allegations in

petitions,8 removed the children from their parents’ custody, and granted the parents

reunification services.9 The court ordered a psychological evaluation for mother.




       8The court dismissed the allegations the department agreed to dismiss at
mediation.

       9 Mother appealed the order. Counsel on appeal filed a brief pursuant to In re
Sade C. (1996) 13 Cal.4th 952. Mother failed to file a personal supplemental brief;
therefore, this court dismissed the appeal as abandoned. (See In re C.C. et al., supra,
E074070.)
                                             9
       At a nonappearance review hearing on January 21, 2020, the social worker

reported that father had completed his case plan, including anger management, parenting,

and victim impact (domestic violence) courses. Father had been demonstrating new,

changed behaviors. Father engaged with children during visitation. The children

appeared comfortable with father. Mother had the restraining order against father lifted.

The parents reported they were living together and had been attending a domestic

violence peer group. They agreed to engage in couple’s and family therapy.

       In the status review report filed June 25, 2020, the social worker recommended the

court continue the parents’ reunification services. The parents continued to live together.

The social worker reported that “[m]other’s challenges were during visits . . . in which

safety concerns were found such as mother laughing when [C.C.] was hitting [G.C.] with

a jump rope, or mother threatening to leave [the] visit early as children were not

following her directions.” Father was added to mother’s visits, “which was helpful as

father was able to help mother redirect the children. During visits, mother and father

have been able to team to address all the children’s needs. Mother accepted the challenge

and [was] willing to work on it with wraparound and family therapy.”

       Mother had completed her therapy by the last court hearing. Mother had enrolled

in further therapy. She “has been actively participating in couples’ therapy and group

couples’ therapy with her husband to learn new ways to communicate, and new coping

skills during moments of stress.” The social worker confirmed with the counselor that

mother’s “‘level of involvement is excellent.’” Mother confirmed she had attended two

sessions of the psychological evaluation.

                                            10
       Father had completed his services, such as domestic violence, parenting, anger

management, and victim impact classes, and couples’ therapy. Father also continued to

attend classes even though he had already completed his requirements. His level of

involvement was described as “‘excellent.’” The social worker noted that “[d]ue to

parents completing most of their services and hav[ing] shown some behavior changes,

[the department] is recommending to continue[] Family Reunification services to provide

more time for parents to demonstrate new skills learned and for the children to have

unsupervised and/or overnight visits before returning the children.”

       In a June 26, 2020, information to the court report, the social worker noted that

“[o]n April 22, 2020, it was reported that during the unsupervised video chat . . . between

mother” and G.C. and M.C., “mother had been arguing with [G.C.] very loud[ly] and

[M.C.] was heard in a firm and loud voice to request mother and [G.C.] to stop arguing.

After the visit, [the] children’s behaviors increased to whining, crying, and taking each

others’ items.” Father’s visits continued to be deemed appropriate. The parents had

participated in 12 sessions of couples’ therapy, in which their participation was described

as “‘excellent.’” Nevertheless, parents reported that they were separating.

       Mother had completed her psychological assessment. The psychologist diagnosed

mother as presenting with “Narcissistic Personality Disorder.” The psychologist opined

that mother was capable of benefitting from counseling services but “needs a significant

and extensive amount of time in therapy.” He recommended mother “continue with

extensive individual therapy with a skilled therapist trained in treating personality



                                             11
disorders.” Further, the psychologist recommended that mother complete her domestic

violence and anger management courses.

       At the contested six-month hearing on July 1, 2020, the court ordered an amended

case plan for mother to facilitate the psychologist’s recommendations. The court ordered

mother’s visits to remain supervised and continued reunification services.

       In the status review report filed August 31, 2020, the social worker recommended

the court continue reunification services. The parents continued to live together. Mother

had been probing the children regarding their foster home placements and asking why the

foster parents were monitoring video visits.10 The social worker observed: “During

visits, mother and father have been able to learn to address all the children’s needs,

however, the mother still has challenges regarding redirecting the children when they are

displaying negative behaviors. Mother has accepted the challenge and is willing to work

on this concern with the assistance of wraparound services as well as during family

therapy sessions.”




       10 The social worker’s service logs, which were admitted into evidence at the 18-
month hearing on March 23, 2021, reflect that on August 24, 2020, father was authorized
for unsupervised visitation once a week for three hours. Father was also authorized to
supervise mother’s visitation.
                                             12
       The foster parents, with whom J.C. and C.C. had been living for over a year,

requested the children be removed due to the parents’ accusations to law enforcement

that the foster parents were abusing the children.11 Father had “completed his services

and had actively participated in services such as Couples Count, wraparound, and

couples’ therapy.”

       The social worker gave mother referrals for additional services on August 20,

2020, in compliance with the court’s order. Nevertheless, the social worker noted that

mother’s “perception is that she has complied with all court orders and that her children

should be returned. Mother believes she has done all that is requested of her and is

willing to continue to participate in wraparound services, couples’ therapy, and family

therapy. The mother does understand that she has been asked to complete her services

again and has stated that she is willing to participate during the new services.” The social

worker opined that there was a substantial risk of detriment to the children if they were

returned to their parents’ custody because mother had “not demonstrated benefit of the

completed court-ordered treatment plan, and new referrals have been submitted to repeat

case plan services for the mother.” On September 18, 2020, the court continued

reunification services.



       11  In her service logs, the social worker reported that the foster parent said J.C.
had an increase in negative behaviors with the increase in unsupervised phone calls with
her parents. On August 27, 2020, J.C. reported to the social worker the need to have a
change of placement, as she felt the caregivers did not treat her equally. J.C. reported
having phone calls with mother and stated, “‘we are going to make [the foster parents]
lose their license.’” J.C. also reported that the foster parents hit C.C. on the hand. J.C.
said, “‘I want justice and my mom already said we can take their license.’”
                                             13
       In the status review report filed January 19, 2021, the social worker recommended

the court terminate the parents’ reunification services. The parents continued to live

together. “The mother understood that she was asked to complete her services again and

has stated that she has participated during the new services.” The social worker was

informed that mother had completed her individual counseling sessions. However,

mother had not completed her other services, which included components for anger

management, domestic violence, and parenting.12 “The mother has not demonstrated

benefit of the completed court-ordered treatment plan, and new service referrals were

submitted to repeat case plan objectives for the mother.”

       Father had previously completed his case plan. However, the social worker

opined that “[a]lthough father has completed the services and demonstrated some new

skills learned, he continues to reside with mother. As the department has informed

parents, when assessing a household, both safety and risk is on all adults in the home.

Mother has not completed and/or demonstrated new skills learned, which causes a safety

[concern] and risk to the minor children.”

       In a February 23, 2021, information to the court report, the social worker reported

that the parents were still living together. The social worker recommended against



       12  The social worker reported in her service logs for January 6, 2021, that she had
spoken with mother; mother said she had completed her individual counseling and was
almost done “and maybe has one more left of each” of her anger management, parenting
program, and domestic violence class components. On the same day, the social worker
spoke with the service provider who reported that mother had completed four of 12
classes of anger management, six of 12 parenting classes, and six of 12 domestic violence
classes.
                                             14
offering father additional “services to address his failure to protect the children from the

mother and his failure to acknowledge the mother as a risk to the children.”

“Approximately four . . . referrals alleging child abuse by the foster parent has been

telephoned in . . . for investigation over the last two months. The referrals were not

supported with evidence of abuse as allegations were denied by the minor children.”

       In the additional information to the court report filed March 19, 2021, the social

worker reported that she had monitored two visits between the parents and the children:

“The conversation was of appropriate topic between all parties. The father engaged with

each child throughout the visitation. The visitations appeared to be a positive interaction

between the parents and the four minor children.” On February 1, 2021, the social

worker submitted a renewal request for services for mother to complete the remaining

classes of her case plan; the request was not processed until March 15, 2021.” Mother

needed to complete six more anger management classes, four more parenting education

classes, and six more domestic violence classes to complete her case plan. The social

worker submitted a referral for individual counseling services for father, which was

processed March 15, 2021. The first appointment was to occur March 18, 2021.

       The social worker testified at the contested 18-month hearing on March 23, 2021,

that she recommended termination of reunification services because “[t]here are still

safety concerns that have not been mitigated through case plan service classes.” “The risk

is continued aggression that the mom displays, a lack of parenting skills that the mother

has not displayed, that places the children at continued risk of similar abuse to continue.”



                                             15
The social worker was concerned primarily with aggressive behaviors by mother but

never noted any aggressive behaviors or language in her service notes.

       The social worker testified that during one visit “there was aggressive and hostile

language that was being exchanged between . . . the mom and the foster parent” in front

of the children. During a video visit with G.C., the parents opened his birthday presents;

he did not receive the gifts until two weeks later: “This upset the child very much, and

the child ended up losing his placement as a result of his behaviors that began to escalate

from that visit until the child was actually removed because he was very upset over what

had happened on this birthday visit that they opened up his gifts, and he did not have his

gifts. And his behaviors just began to spiral out of control.”13

       The social worker described another supervised visit with mother, father, and all

the children: “Half of the conversation was very appropriate. The children were very

happy to all be together. It was the first visit that we had one meeting for all parties to be

together in one visit, and Dad did attempt to engage with each and every child

independently throughout that visit. He would ask them individual questions, and there

was not a concern. It went really smoothly. I did not recall hearing Mom engage with

the children during that visit.”

       The social worker’s notes reflect that on August 27, 2020, the foster parents

reported that J.C. indicated that the parents were going to cause the foster parents to lose


       13The service logs reflect that the visit occurred on September 17, 2020. G.C.
“was upset with the parents and not wanting to talk to [them] because his birthday just
passed and he was disappointed.” The parents did bring gifts for G.C. to the social
worker’s office that day, which the social worker gave to G.C.
                                              16
their license. The social worker described issues with the children’s placements: “Most

of the [children’s] placements have been removed and replacement sought as a result of

the behavior of the parents. The parents have alienated the foster parents and not worked

cohesively as a team with the foster parents and made allegations against the foster

parents. And it became where one foster parent in particular became very upset and felt

very unsafe in the presence of the parents.”

       Mother was ordered to complete individual counseling, domestic violence,

parenting, and anger management components for her case plan. However, by January,

she had only completed individual counseling and only finished half of her remaining

services.

       The social worker did not believe that the children were at risk in the care of

father, but recommended not returning children to him “[b]ecause the mom and the dad

are still in a committed relationship together and reside together.” “The father has not

demonstrated the ability to intervene when the mother has negative behaviors and lack of

protective capacity when the mother has negative behaviors; does not redirect and does

not step in and deescalate the situation.”

       Mother testified she had completed two rounds of parenting classes, a domestic

violence class, a life skills training class, and counseling. Mother was then required to

complete additional individual counseling, life skills, domestic violence, and parenting

classes.      She completed the counseling and domestic violence components. She had

yet to start a family therapy class. She had not completed her anger management classes

because her referral had expired; the social worker only renewed it the previous week;

                                               17
mother had continued to attend classes even after the expirations of her referral but could

not obtain a certificate of completion because of the expiration of the referral. If the

court gave her more time to complete her services, she would remain in her classes until

completion: “I’m asking the Court to please continue to reunify the services so that I can

have everything that I need.”

       During argument, minor’s counsel noted, “these are kids that do love their parents

and do want to be with their parents and have expressed that.” The department argued

that the parents had not benefited from their services: “The parents have had 18 months

of services. The parents have not demonstrated in that 18-month period that they are

ready for return.” Father’s counsel maintained that father had completed his services and

had benefited from them.

       Mother’s counsel requested the court allow mother “additional time to finish the

few classes she has left . . . .” Mother’s counsel argued the additional time “would not

delay permanency for the children because there is a substantial likelihood that the

children would be returned to her by the next court date as Mother only has a few classes

remaining, such as domestic violence, parenting, and anger management.” Her counsel

objected to termination of reunification services and requested “additional time to

complete her case plan. If the Court is not inclined to give Mother additional time to

complete her case plan, I would ask for the Court to continue to offer Mother services

under the permanent plan.”

       The court ruled that returning the children to the parents’ custody would “create a

substantial risk of detriment to their safety and protection.” The court’s ruling was based

                                             18
on “listening to the testimony from the mother, who indicates that she doesn’t fully

believe her actions contributed to the removal of the children; [and] that she still has

services to be completed. . . . [T]here was not an indication of benefit” from the services.

“The Court does believe that the parents have been interfering with where the children

have been placed.” “[T]he issues of the foster parents feeling intimidated by the parents,

and the Court is not satisfied as to the mother, as well as for the father, that they have

benefited from their services.”

       “The Court notes that . . . father was ordered to have further counseling, and the

reason that the father was ordered to have further counseling as demonstrated by [the

social worker’s] testimony, was that there was a failure to benefit. That he is not

intervening when Mother had negative behaviors. He is not deescalating her. He is not

redirecting, and there has been inappropriate behavior by himself, as well as the mother

with respect to comments made to the children relating to their foster placements that

have resulted in at least a contributing factor to the disruption of a number of foster

placements for the children.”

       The court found by clear and convincing evidence that the parents had failed to

complete and benefit from their court-ordered case plans. Thus, the court terminated

their reunification services.

                                     II. DISCUSSION

       Mother contends the court erred in denying her request for an extension of time to

complete her reunification services. Father maintains insufficient evidence supports the



                                              19
court’s finding that the children were at substantial risk of detriment if returned to his

custody. Mother joins in father’s arguments.

       A.     Mother’s Extension Request

       Mother contends the court erred in denying her request for an extension of time to

complete her reunification services. The department maintains mother forfeited the

contention because she never requested an extension. Assuming arguendo that she did

request an extension, the department argues the court acted within its discretion. We hold

that mother did not forfeit the argument but that the juvenile court acted within its

discretion in denying the extension request.

       “‘Although continuances are discouraged in dependency cases’ [citation], the

juvenile court has authority to grant brief, necessary continuances that are not

inconsistent with the child’s best interests, while giving ‘substantial weight to a minor’s

need for prompt resolution of his or her custody status, the need to provide children with

stable environments, and the damage to a minor of prolonged temporary placements.’”

(In re Abbigail A. (2016) 1 Cal.5th 83, 95.) “Continuances in juvenile dependency

proceedings are disfavored, particularly when they infringe on maximum time limits

under the code.” (In re David H. (2008) 165 Cal.App.4th 1626, 1635.)

       “‘The 18-month hearing represents a critical juncture in dependency proceedings.

[Citations.] At the 18-month hearing “critical” decisions concerning parental rights are

made. [Citations.] The Court of Appeal has held: “The Legislature has determined that

the juvenile court must embrace or forsake family preservation at this point by

circumscribing the court’s options.” [Citation.] The minor must either be returned to the

                                               20
physical custody of his or her parent or the court must terminate reunification services.’”

(In re J.E. (2016) 3 Cal.App.5th 557, 563-564.)

       “It is, however, within the court’s discretion under [Welfare and Institutions Code]

section 352 to continue the 18-month review hearing and extend reunification services up

to 24 months upon a showing of good cause. [Citations.] In exercising its discretion

under section 352, ‘the juvenile court should consider: the failure to offer or provide

reasonable reunification services; the likelihood of success of further reunification

services; whether [the minor’s] need for a prompt resolution of her dependency status

outweighs any benefit from further reunification services; and any other relevant factors

the parties may bring to the court’s attention.’” (In re J.E., supra, 3 Cal.App.5th at

p. 564.) Counsel’s failure to request a continuance forfeits the argument on appeal that

the court erred in denying an extension. (In re A.B. (2014) 225 Cal.App.4th 1358, 1366;

In re David H., supra, 165 Cal.App.4th at p. 1636 [mother forfeited argument that court

should have granted a § 352 continuance where she failed to articulate the basis for the

extension below].)

       Here, contrary to the department’s contention, mother’s counsel did request an

extension of time for mother to complete her services. Mother’s counsel requested the

court allow mother “additional time to finish the few classes she has left . . . .” Mother’s

counsel argued the additional time “would not delay permanency for the children because

there is a substantial likelihood that the children would be returned to her by the next

court date as Mother only has a few classes remaining, such as domestic violence,

parenting, and anger management.” Her counsel objected to termination of reunification

                                             21
services and requested “additional time to complete [mother’s] case plan.” Counsel even

differentiated between his separate requests for an extension of time and, if denied, his

request that the court continue to offer mother services: “If the Court is not inclined to

give Mother additional time to complete her case plan, I would ask for the Court to

continue to offer Mother services under the permanent plan.” Thus, mother has not

forfeited the issue on appeal.

       Nonetheless, we find no abuse of discretion in the juvenile court’s implicit denial

of mother’s request for an extension of time. Although mother had completed extensive

services as part of her initial case plan, on July 1, 2020, the court ordered an amended

case plan for mother to facilitate the psychologist’s recommendations.

       On August 20, 2020, the social worker gave mother referrals for the additional

court-ordered services. Nevertheless, by January 2021, mother had only completed the

individual counseling component. Mother had not completed her programs for anger

management, domestic violence, or parenting. Even in the ensuing two months after the

social worker’s recommendation that the court terminate mother’s reunification services,

mother had apparently completed only two more anger management classes and no

further sessions of the remaining components of her case plan. Thus, other than

individual counseling, mother had completed only half her service components in the

seven months since the social worker gave her referrals for the additional services.

Therefore, the court could reasonably conclude it was unlikely mother would complete

the remaining components in the limited amount of time the court could grant her.



                                             22
       Indeed, mother had indicated a recalcitrance to complete the second round of

services. Moreover, the social worker, both in her reports and in her testimony, reported

that mother was not benefitting from the services she had completed. The court rendered

a finding that mother had not benefited from her services. Thus, the court could

reasonably conclude it was unlikely mother would both complete and benefit from her

remaining services in the limited amount of time the court could grant an extension.

       Finally, during the entirety of the dependency proceedings, the children had been

deprived of a prompt resolution of their dependency status and a stable placement, in

large part due to mother’s actions. Here, the court had initially detained the children on

July 12, 2019. By the time of the time of the 18-month hearing on March 23, 2021, 20

months had elapsed. Mother had made numerous allegations regarding the foster parents,

which were unfounded; however, those accusations resulted in frequent changes in the

children’s placements. Thus, the juvenile court could reasonably conclude that the

children’s interest in stability and a prompt resolution of the proceedings militated against

an extension. In consideration of all these factors, the juvenile court acted within its

discretion in denying mother’s request for an extension of time to complete her services.

       B.     Detriment.

       Father contends insufficient evidence supports the juvenile court’s finding that the

children were at substantial risk of detriment if they were returned to father’s custody.

Mother joins father’s arguments. Specifically, father contends the social worker’s and

juvenile court’s reliance on the parent’s interference with the foster parents does not

support a finding of detriment. We disagree.

                                             23
       “We begin by recognizing the underlying policy goal in dependency proceedings:

‘“Family preservation . . . is the first priority when child dependency proceedings are

commenced. [Citation.]”’ [Citation.] At the 18-month review hearing, there must be a

preponderance of evidence for the court to find it would be detrimental to return the

children to the parents or the juvenile court must order their return. [Citation.] This

burden is squarely on [the department], not the parents. [Citation.] We review the

court’s determination for substantial evidence.” (M.G. v. Superior Court (2020)

46 Cal.App.5th 646, 659-660.)

       At the “18-month review hearing[] the juvenile court must return the child to the

custody of the parent unless it determines, by a preponderance of the evidence, that return

of the child would create a substantial risk of detriment to the child’s physical or

emotional well-being. . . . If the child may not safely be returned to the parents within a

maximum of 18 months from removal, the court must develop a permanent plan for the

child.” (M.G. v. Superior Court, supra, 46 Cal.App.5th at p. 660.)

       “‘In deciding whether it would be detrimental to return a child, the easy cases are

ones where there is a clear failure by the parent to comply with material aspects of the

service plan . . . for example, a mother continued to test positive for illegal drug use,

continued to move from place to place, failed to “regularly” attend therapy, and failed to

complete her parenting class. This was obviously enough to support a finding of

detriment. [¶] The harder cases are . . . where the parent has complied with the service

plan, but for some reason has not convinced a psychologist or social worker that it would

be safe to return the child to the parent. The problem is not, as it were, quantitative (that

                                              24
is, showing up for counseling or therapy or parenting classes, or what have you) but

qualitative (that is, whether the counseling, therapy or parenting classes are doing any

good). These are sensitive cases, fraught with emotional overtones, because they

invariably deal with an evaluation of the personality, character and attitudes of the

parent.’” (M.G. v. Superior Court, supra, 46 Cal.App.5th at pp. 660-661.) “[T]he mere

completion of the technical requirements of the reunification plan” is insufficient. (In re

Dustin R. (1997) 54 Cal.App.4th 1141; see id. at pp. 1139-1140 [“[C]ompliance with the

reunification plan need not be the sole concern of the court, but it must be an indicium of

progress toward family preservation.”].)

       Here, father had completed his case plan. Indeed, father continued to attend

classes even though he had completed his requirements. His level of involvement was

described as “‘excellent.’” Moreover, father had been demonstrating new, changed

behaviors. Father engaged with children during visitation. The children appeared

comfortable with father. Father was added to mother’s visits, “which was helpful as

father was able to help mother redirect the children.” In August 2020, father, who was

having unsupervised visitation with the children, was also authorized to supervise

mother’s visitation.

       However, the social worker opined that “[a]lthough father has completed the

services and demonstrated some new skills . . . he continues to reside with mother. As

the department has informed parents, when assessing a household both safety and risk is

on all adults in the home.” However, “[m]other ha[d] not completed and/or demonstrated

new skills learned, which causes a safety [concern] and risk to the minor children.” The

                                            25
social worker opined that there was a substantial risk of detriment to the children if they

were returned to the parents’ custody because mother had not completed her services or

benefited from the services she had completed.

       Substantial evidence supports the court’s determination of detriment. First,

mother had failed to complete her case plan. On August 20, 2020, the social worker gave

mother referrals for the additional court-ordered services. Nevertheless, by January 2021,

mother had only completed the individual counseling component. Mother had not

completed her programs for anger management, domestic violence, or parenting. Even in

the ensuing two months after the social worker’s recommendation that the court terminate

mother’s reunification services, mother had apparently completed only two more anger

management classes and no further sessions of the remaining components of her case

plan. Thus, other than individual counseling, mother had only completed half of her

service components in the seven months since the social worker gave her referrals for the

additional services. Indeed, mother had indicated a recalcitrance to complete the second

round of services.

       Second, mother failed to benefit from the services she had completed. The social

worker, both in her reports and in her testimony, reported that mother was not benefitting

from the services she had completed. The social worker testified at the contested 18-

month hearing that she recommended termination of reunification services because

“[t]here are still safety concerns that have not been mitigated through case plan service

classes.” The risk to the children involved mother’s continued aggression and lack of

parenting skills.

                                             26
       The social worker was concerned primarily with aggressive behaviors by mother.

The social worker did not believe that the children were at risk in the care of father, but

recommended not returning children to him “[b]ecause the mom and the dad are still in a

committed relationship together and reside together.” “The father has not demonstrated

the ability to intervene when the mother has negative behaviors and lack of protective

capacity when the mother has negative behaviors; does not redirect and does not step in

and deescalate the situation.”

       The social worker testified that during one visit with the children “there was

aggressive and hostile language that was being exchanged between . . . the mom and the

foster parent” in front of the children. The social worker reported that mother laughed

during one visit when C.C. hit G.C. with a jump rope; mother also threatened to leave the

visit early when the children did not follow her directions. The social worker noted that

during an unsupervised video chat between mother, G.C., and M.C., “mother had been

arguing with [G.C.] very loud[ly] and [M.C.] was heard in a firm and loud voice to

request mother and [G.C.] to stop arguing. After the visit, [the] children’s behaviors

increased to whining, crying and taking each others’ items.” Mother had probed the

children regarding their foster home placements. Mother had challenges redirecting the

children during visitation when they were displaying negative behaviors. Mother told

J.C. they were going to make the foster parents lose their license. The court rendered an

express finding that mother had not benefited from her services.

       Third, even father had begun to engage in problematic behavior. The foster

parents, with whom J.C. and C.C. had been living for over a year, requested the children

                                             27
be removed due to the parents’ accusations to law enforcement that the foster parents

were abusing the children. “Approximately four . . . referrals alleging child abuse by the

foster parent has been telephoned in . . . for investigation over . . . two months. The

referrals were not supported with evidence of abuse as allegations were denied by the

minor children.” During a video visit with G.C., the parents opened his birthday

presents; he did not receive the gifts until two weeks later: “This upset the child very

much, and the child ended up losing his placement as a result of his behaviors that began

to escalate from that visit until the child was actually removed because he was very upset

over what had happened on this birthday visit that they opened up his gifts, and he did not

have his gifts. And his behaviors just began to spiral out of control.” Thus, the evidence

that mother had failed to complete her services, failed to benefit from the services she had

completed, and both parents continued to engage in problematic behaviors supported the

court’s finding of detriment because placement with father would result in the children

living with mother, who could not effectively parent the children.

                                    III. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                McKINSTER
                                                                                 Acting P. J.
We concur:

SLOUGH
                           J.

RAPHAEL
                           J.

                                             28